Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding that the State’s employee, Archie Kelsey, was free from negligence causing the accident which resulted in the death of Gertrude D. Smith, claimant’s intestate, was against the weight of evidence. We are ordering a new trial as the Court of Claims made no finding as to the care or lack of care of the claimant’s intestate and made no assessment of the damages. All concur. [148 Misc. 524.]